

FIRST AMENDMENT TO AND RESTATEMENT OF MINERAL PROPERTY ACQUISITION AGREEMENT
 
 
This First Amendment to and Restatement of Mineral Property Acquisition
Agreement (the “Amendment”) is dated and is effective February 22, 2010 (the
“Effective Date”), and is by and between Pacific Copper Chile Limitada, a
Chilean limited liability company, with an international address of 3040 N.
Campbell Ave. Suite 110, Tucson, Arizona USA 85719 (“Pacific Chile”), Pacific
Copper Corp., a Delaware corporation, with legal address of 3040 N. Campbell
Ave. Suite 110, Tucson, Arizona USA 85719 (“Pacific Copper”), and Sociedad
Gareste Limitada, a Chilean limited liability company, whose legal address is
208 Van Buren, Copiapo, Chile (“Gareste”).
 
 
RECITALS
 
A.  
Pacific Chile and Gareste entered into a Mineral Property Acquisition Agreement
dated June 11, 2009 (the “MPAA”) whereby Pacific Chile agreed to purchase the
San Enrique copper property (the “Property”) in Atacama Region III Chile from
Gareste in return for the delivery of shares of Pacific Copper and a net smelter
return royalty.

B.  
The original date for closing under the MPAA was to have been July 31, 2009.

C.  
The parties have not completed or closed the purchase under the MPAA, but have
by previous agreement extended the closing date to June 30, 2010.

D.  
Since the execution of the MPAA, Gareste has obtained additional mineral
concessions and filed applications for or overstaked other concessions adjacent
to the Property, which the parties have agreed to include within the purchase
contemplated under the MPAA.

E.  
By this Agreement, Pacific Chile and Gareste desire to add Pacific Copper as a
party to this transaction, and clarify the terms of the MPAA and their
relationships relative to the Property.

 
FOR GOOD AND VALUABLE CONSIDERATION, THE SUFFICIENCY OF WHICH IS HEREBY AFFIRMED
AND ACKNOWLEDGED, Pacific Chile, Pacific Copper and Gareste hereby agree to
amend the MPAA as follows:
 
AGREEMENT AND AMENDMENT
 
1.  
Pacific Chile and Gareste hereby confirm and agree that Pacific Copper be made a
party to the MPAA, and Pacific Copper hereby agrees to and with Pacific Chile
jointly accepts the responsibilities and obligations of Pacific Chile under the
MPAA.

2.  
The parties hereby agree that the mineral exploration concessions described in
Exhibit A attached hereto be included in and constitute the Property for
purposes of the MPAA.

3.  
The parties agree to specifically extend the Closing Date under Clause 6.1 of
the MPAA to June 30, 2010.

4.  
The parties agree that the consideration of 7 million shares of Pacific Copper
due at Closing to Gareste shall be reserved or placed in escrow, pending
satisfaction or waiver of the closing conditions under articles 5 and 6 of the
MPAA, and further satisfaction of the conditions that would otherwise give rise
to the Rescission Right set forth in clause 5 below.

5.  
At Closing Gareste shall deliver titles to the Property to Pacific Chile as
described in Article 6.3 of the MPAA. However, the parties further agree to
grant and extend to Gareste a specific right of rescission (“Rescission Right”)
of the transaction, obligating Pacific Chile and Pacific Copper to return and
convey the mineral titles back to Gareste under limited circumstances. Such
Rescission Right shall only become effective, and Gareste shall have the option
to elect to exercise the Rescission Right, if (a) Pacific Copper does not raise
and add to its treasury the net sum of US$1.6 million dollars (the “Capital
Raise”) within six (6) months of the Effective Date of this Amendment, or (b) if
at least US$1 million is not expended by Pacific Chile and Pacific Copper on the
Property and related project overhead costs within eighteen (18) months of the
Effective Date.

6.  
In the event that Gareste exercises the Rescission Right, Pacific Copper and
Pacific Chile shall convey all of their interests in the Property promptly back
to Gareste through appropriate documentation under Chilean law; such conveyance
to warrant titles and be free of any liens or encumbrances created by, through
and under Pacific Copper and Pacific Chile. Similarly, in the case of exercise
of the Rescission Right, Gareste agrees that any shares placed in escrow or
otherwise received by Gareste by virtue of this transaction, shall be released
and returned to Pacific Copper free of any liens or encumbrances created by,
through and under Gareste.

7.  
Other than as expressly provided herein, the parties reconfirm, restate and
adopt the terms of the MPAA.

 
 
 

--------------------------------------------------------------------------------

 
WHEREAS, the parties have executed this Amendment as of the date above first
written.
 
PACIFIC COPPER CORP.
 
By:  _______________________
 
Title: ______________________
 
 
PACIFIC COPPER CHILE LIMITADA
 
By:  _______________________
 
Title: ______________________
 
 
SOCIEDAD GARESTE LIMITADA
 
By: _______________________
 
Title: _____________________
 
 
 
 